            Case 6:20-cr-00097-ADA Document 69 Filed 06/09/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                                                  §
 V.                                                           CAUSE NO. W-20-CR-097(1)-ADA
                                                  §
                                                  §
 CECILY ANN AGUILAR                               §


                        MOTION TO WITHDRAW AS COUNSEL
                      AND FOR SUBSTITUTION OF NEW COUNSEL

TO THE HONORABLE ALAN D. ALBRIGHT, UNITED STATES DISTRICT JUDGE, FOR
THE WESTERN DISTRICT OF TEXAS, WACO DIVISION:

       NOW COMES Horatio Aldredge, co-counsel for defendant Cecily Ann Aguilar and on

behalf of defendant files this Motion to Withdraw as Counsel and for Substitution of New Counsel,

and would show this Honorable Court as follows:

       1.       Counsel filed his notice of attorney appearance as co-counsel on January 6, 2021,

to represent defendant.

       2.       Ms. Ashley Askari an assistant within the Office of the Federal Public Defender

has agreed to accept responsibility for defendant’s representation and joins in this motion to be

substituted as attorney of record.

       3. It is not for the purpose of delay or lack of responsibility that this motion is filed.

       WHEREFORE, premises considered, Defendant prays that this Court enter an order

permitting counsel to withdraw and for substitution of Ashley Askari as counsel of record in the

above styled and numbered cause.
         Case 6:20-cr-00097-ADA Document 69 Filed 06/09/21 Page 2 of 3




                                              Respectfully submitted.

                                              MAUREEN SCOTT FRANCO
                                              Federal Public Defender



                                              /s/ HORATIO R. ALDREDGE
                                              Supervisory Assistant Federal Public Defender
                                              Western District of Texas
                                              Lavaca Plaza
                                              504 Lavaca St., Ste. 960
                                              Austin, Texas 78701
                                              (512) 916-5025
                                              (512) 916-5035 (FAX)
                                              Bar Number: Texas 00795216

                                              Attorney for Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of June, 2021, I electronically filed the foregoing Motion

to Withdraw as Counsel and for Substitution of New Counsel with the Clerk of Court using the

CM/ECF system which will send notification of such filing to the following:

Mark Frazier
Gregory S. Gloff
Assistant U.S. Attorney
800 Franklin, Suite 280
Waco, TX 76701


                                              /s/ HORATIO R. ALDREDGE
                                              Attorney for Defendant
           Case 6:20-cr-00097-ADA Document 69 Filed 06/09/21 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                                                §
 V.                                                        CAUSE NO. W-20-CR-097(1)-ADA
                                                §
                                                §
 CECILY ANN AGUILAR                             §

                                           ORDER

         On this date came on to be considered Counsel's Motion to Withdraw and for Substitution

of New Counsel and the Court is of the opinion that the motion should be GRANTED.

Accordingly, it is

         ORDERED that Horatio R. Aldredge of the Federal Public Defender's office is permitted

to withdraw and that Ashley Askari be substituted as co-counsel of record in the above-captioned

cause.

         SIGNED this _______ day of June, 2021.



                                             ______________________________________
                                             ALAN D. ALBRIGHT
                                             United States District Judge
